Citation Nr: 0014371	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-16 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for rectal cancer due to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
May 1946 and from July 1946 to July 1948.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 1992 and September 1993 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, denying the veteran 
entitlement to service connection for cancer involving the 
colon or rectum with metastases to the lung.

In November 1996, the Board denied the veteran's claim for 
entitlement to service connection for rectal cancer due to 
exposure to ionizing radiation.  The veteran appealed.  In 
August 1998, the United States Court of Veterans Appeals, now 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion for remand pursuant to its 
decision in Hilkert v. West, 11 Vet. App. 284 (1998).  The 
Court found in that decision that 38 C.F.R. § 3.311 requires 
the Undersecretary for Benefits and, in effect, because 
medical expertise is required, the Undersecretary for Health 
to specifically articulate his or her consideration of each 
of the factors listed at § 3.311(e).

To comply with Hilkert and pursuant to the joint remand, the 
Board, in December 1998 remanded this case to the RO for 
resubmission to the Undersecretary for Benefits for further 
analysis under § 3.311(e).  While in remand status, the Court 
granted the Secretary's motion for en banc review of its 
decision in Hilkert and in Hilkert v. West, 12 Vet. App. 145 
(1999) (en banc) withdrew its earlier opinion.  In so doing, 
the Court held, contrary to its earlier opinion, that a 
decision by the Undersecretary for Benefits of all factors 
under 38 C.F.R. § 3.311(e) is not required if the 
Undersecretary for Benefits recommends that there is "no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service" as authorized under 
38 C.F.R. § 3.311(c)(1)(ii).  In light of that decision, the 
claims folder was returned to the Board in March 1999 without 
action by the RO.  In April 1999 the Board issued a new 
decision denying service connection for rectal cancer.

The veteran appealed again to the Court, which in November 
1999 granted the joint motion by the parties to vacate and 
remand the April 1999 Board decision because the veteran had 
not had a 60-day opportunity to respond to a March 1999 
supplemental statement of the case.  In December 1999 the 
veteran submitted a new medical opinion, described below, 
waived RO consideration in processing of this evidence as 
provided in 38 C.F.R. § 20.1304(c) (1999), and moved that the 
case be advanced on the Board's docket due to the advanced 
state of his cancer.  This motion was granted.

In January 2000, the Board issued a further decision denying 
service connection for rectal cancer.  This decision was 
appealed to the Court, which in April 2000 granted the joint 
motion by the parties to vacate and remand the January 2000 
decision in order for the Board to fully articulate reasons 
and bases for its findings of fact and conclusions of law and 
furthermore to consider the application of the benefit of the 
doubt doctrine.

In April 2000, the veteran, through his attorney, submitted 
further private medical opinion described below, waived RO 
consideration in processing of this evidence as provided in 
38 C.F.R. § 20.1304(c), and moved that the case be again 
advanced on the Board's docket.  This motion was granted.

After developing additional evidence in this case, the Board, 
in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
informed the appellant's representative in a May 2000 letter 
of the additional evidence developed and provided an 
opportunity to respond.  The representative subsequently 
submitted further argument and that has been included in the 
claims file for review.


FINDINGS OF FACT

1.  In November 1945, the veteran was present at Nagasaki, 
Japan, and was exposed to a maximum possible dose of ionizing 
radiation equal to less than 1 rem.

2.  Rectal cancer was not manifested in service or within the 
first post service year, and there is no evidence that it is 
attributable to disease or injury during service, other than 
exposure therein to ionizing radiation.

3.  There is no reasonable possibility that the veteran's 
rectal cancer resulted from radiation exposure in service.


CONCLUSION OF LAW

Rectal cancer was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, and is not 
due to exposure to ionizing radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Initially, we note that we have found that the veteran's 
claim for entitlement to service connection for rectal cancer 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, we find that he has presented a claim which is not 
inherently implausible.  We are also satisfied with regard to 
this claim that all relevant facts have been properly 
developed and that the clinical data on file are sufficient 
for us to render a fair and equitable determination of the 
matter at hand.

In order for service connection to be granted, it must be 
shown that there is a disability present, which is the result 
of disease or injury which was incurred or aggravated in 
service or in the case of certain diseases, to include 
cancer, manifested to a compensable degree within 1 year from 
service separation.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§  3.307, 3.309.  A showing of incurrence 
may be established by affirmatively showing inception in 
service, and each disability must be considered on the basis 
of the places, types and circumstances of service as shown by 
service records and other evidence.  Service connection may 
be established for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. 
§ 3.303.

The veteran contends that he was exposed to ionizing 
radiation while on board the U.S.S. Sperry, which was in 
Nagasaki, during the American occupation of Japan.  He argues 
that he now has rectal cancer as a result of his in-service 
exposure.

The veteran's service medical records are negative for any 
findings indicative of cancer.  Post service medical records 
reveal the veteran was diagnosed with adenocarcinoma of the 
rectum (also referred to as adenocarcinoma of the colon in 
March 1990), and with metastatic adenocarcinoma to the right 
lung in September 1989.  He underwent chemo- and X-ray 
therapy, in addition to various surgical procedures for 
identification and resection of the lesions.

In March 1992, the veteran submitted a claim for service 
connection for colon and right lung cancer.

Several lay statements pertaining to the veteran's presence 
in Nagasaki and Hiroshima during World War II were received 
by the RO in March 1993, including statements from Laura M. 
Kennedy (wife of the executive officer of the Sperry, John E. 
Kennedy) and Innis O'Rourke, Jr., (a fellow shipmate on the 
Sperry).  Excerpts from the veteran's diary indicating that 
the ship was in Sasebo and Nagasaki were also received by the 
RO in March 1993.

In April 1993, the Defense Nuclear Agency (DNA) (now the 
Defense Threat Reduction Agency) confirmed that the veteran 
was present in Nagasaki, during the American occupation of 
Japan.  A scientific dose reconstruction determined that the 
maximum possible radiation dose any individual serviceman may 
have received, from being in Nagasaki, was less than 1 rem.  
A medical opinion from the Assistant Chief Medical Director 
for Public Health and Environmental Hazards (ACMD), for the 
Undersecretary of Health, submitted in February 1996, stated 
that a statistically significant increased risk for rectal 
cancer has been found only after extremely high radiation 
therapy doses and, therefore, it is unlikely that the 
veteran's adenocarcinoma of the rectum can be attributed to 
exposure to ionizing radiation in service.

A February 1996 letter from the Director of VA's Compensation 
and Pension Service, for the Undersecretary for Benefits, 
indicated that the ACMD's opinion, with which the Director 
agreed, advised that it was unlikely that the adenocarcinoma 
of the rectum resulted from the veteran's exposure to 
ionizing radiation in service.  As a result, the Director 
opined that there was no reasonable possibility that the 
veteran's disability was the result of such exposure.

A lay statement from John B. Morland (Captain of the Sperry 
from April 1945 to August 1946) was received by the RO in 
February 1996, confirming the Sperry's presence in various 
Japanese ports, including Nagasaki.

A September 1999 letter from Barry L. Singer, M.D., indicates 
that he reviewed the veteran's service and post service 
records, including the "appeal statement" that the veteran 
had minimal radiation exposure.  Dr. Singer states:

[h]owever, there is no family history of 
rectal cancer, and it is my opinion that 
within reasonable medical certainty, the 
exposure that this patient had to 
radiation therapy [sic] in 1945 was a 
contributing factor to the development of 
his rectal cancer.

Dr. Singer discusses the time from exposure to development of 
the cancer and states:

[i]t is my opinion therefore, that the 
time sequence is appropriate for the 
development of this rectal 
adenocarcinoma.  It is my opinion that 
the cancer, with reasonable medical 
certainty, occurred approximately 
40 years or so after his exposure to 
radiation which would be an appropriate 
time sequence.  In addition, the exposure 
to radiation in my opinion was the 
significant contributing factor in the 
development of this rectal cancer.
The Board notes that Dr. Singer is a Diplomate in Internal 
Medicine, Oncology, and Hematology.

Craig N. Bash, M.D., in an April 2000 letter, states that he 
has reviewed the veteran's claims folder, including service 
medical records, post service medical records, the letter 
from Dr. Singer and the "literature review concerning 
radiation in colon cancer" and concluded that the veteran's 
colon cancer was likely induced by his exposure to ionizing 
radiation during his World War II service.  Dr. Bash observed 
that his opinion on this matter was in agreement with the 
opinion of Dr. Singer.  Dr. Bash further noted that the 
veteran had exposure assuming worse case assumptions of a 
radiation dosage of less than 1 rem and thus assumed for his 
report that the radiation dose to the veteran's rectum was 
.99 rem or .99 c Gray (1 Gray equals 100 rads equals 100 
rem).  Dr. Bash stated that:

...the .99 rem dose to the rectum is a 
fairly large dose as the annual cosmic 
dose to the average American is only .03 
to .035 rem/year.  (Reference was 
provided.)  Therefore, this patient 
received a greater than 30 fold increase 
in dose to his rectum.  This dose is 
increased over 3 times because the 
patient's dose was local to the rectum 
and the cosmic dose was to the whole 
body.

Dr. Bash noted that the veteran had a negative family history 
for colon cancer, that the incidents of any given form of 
radiation induced cancer does not rise immediately after 
radiation, but only after a latent period.  He also noted 
that a latent period of between 40 and 44 years for the 
veteran's cancer was consistent with the cited literature and 
that he was unable to find any other risk factor of the 
veteran's colon/rectal carcinoma in the medical record.

In summary he stated:

[T]his patient with rectal cancer was 
exposed to ionizing radiation at the age 
of 18 in the Pacific.  He developed his 
carcinoma approximately 40 years later 
without a family history or other risk 
factors.  His dose of ionizing radiation 
was approximately .99 rem, which is 
sufficient to cause colon cancer...it is 
therefore my opinion that this patient's 
colon cancer is likely the result of his 
exposure to radiation during World 
War II.

The Board notes that Dr. Bash is an Assistant Professor of 
Radiology and Nuclear Medicine at the Uniformed Services 
University of Health Sciences, and recently was Deputy 
Director of Medical Services for a large national veterans' 
organization.

Because of the conflicting opinions which existed with 
respect to whether the veteran's rectal cancer was 
attributable to events in service, the Board again referred 
the case to the ACMD for a review of the opinions proffered 
by Drs. Singer and Bash and to obtain further opinion as to 
whether it is at least as likely as not that the veteran's 
disease resulted from exposure to radiation in service.  In 
response to this request a VA physician, Dr. Neil Otchin, 
acting for the Chief Public Health and Environmental Hazards 
Officer, in a memorandum dated in May 2000, observed that the 
veteran was exposed to a dose of ionizing radiation of less 
than 1 rem during his military service.  He further observed 
that:

It is calculated that exposure to 17.0 
rads or less at age 18 provides a 
99 percent credibility that there is no 
reasonable possibility that it is at 
least as likely as not that colon cancer 
is related to exposure to ionizing 
radiation (Committee on Interagency 
Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, page 29).  
Information in Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR 
V), 1990, pages 301 to 303, generally 
supports this value.  Among Japanese A 
bomb survivors, no excess of colon cancer 
has been evident at doses below about 100 
rads and risks have increased only after 
intense irradiation.  Other studies also 
suggest that there is a significant risk 
for colon cancer at doses of about 100 
rads but not at low dose levels (Mettler 
and Upton, Medical Effects of Ionizing 
Radiation, 2nd Edition, 1995, pages 177-
180).

The CIRRPC report does not provide 
screening doses for rectal cancer.  A 
statistically significant increase for 
rectal cancer has been found only after 
extremely high radiation therapy doses 
(e.g., thousands of rads) (Mettler and 
Upton, page 181).  Rectal cancer has been 
included with malignancies having a low 
sensitivity to induction by radiation and 
which appear excessive only or mainly 
following relatively high dose exposures 
(Hendee and Edwards, Health Effects of 
Exposure to Low-Level Ionizing Radiation, 
1996, pages 244 and 258).

Addressing the opinions in this matter proffered by 
Drs. Singer and Bash, the following comments were offered:

The veteran has reported to have been 
exposed to a relatively low dose of 
ionizing radiation of less than 1 rem in 
1945 which is much lower than doses used 
for radiation therapy.  For comparison 
the current annual occupational limit for 
radiation exposure mandated by the 
Nuclear Regulatory Commission is 5 rem 
per year, total effective dose equivalent 
(Mettler and Upton, page 12).

Only 5 to 20 percent of cases of 
colorectal cancer are genetic in origin 
(Holland et al., Cancer Medicine, 
4th Edition, 1997, page 2033) so the 
absence of a positive family history does 
not provide strong support for the 
conclusion that radiation caused the 
veteran's malignancy.

While the veteran's age at diagnosis is 
consistent with a long latency period 
following radiation exposure, it also is 
consistent with the fact that individuals 
in the U. S. are at highest risk for 
colorectal cancer when over age 60 
(Holland et al, page 2031).

The risk rates by Hall cited for thyroid 
cancer, colon cancer and leukemia appear 
to be absolute not relative risk.  The 
excess relative risk for colon cancer for 
an exposure of 1 rem appears to be about 
1 percent while the excess relative risk 
for rectal cancer appears to be less than 
1 percent (Agency for Toxic Substances 
and Disease Registry (ATSDR), 
Toxicological Profile for Ionizing 
Radiation, 1999, Table 3-9, page 162).

The studies by Ron cited were of patients 
exposed to radiation doses to the colon 
of 54 to 60 rads which were much higher 
than the veteran's reported exposure.

Assuming a genetic mutation doubling dose 
of 50 to 250 rem, a radiation dose of 
1 rem would be expected to increase the 
mutations by only about 1 to 2 percent.

Whole-body internal exposure of U. S. 
occupation personnel has been estimated 
to range from 0.003 rem to 0.068 rem 
(Institute of Medicine, Adverse 
Reproductive Outcomes in Families of 
Atomic Veterans:  The Feasibility of 
Epidemiologic Studies, 1995, page 71).  
Studies of nuclear workers who 
potentially were exposed to internalized 
radiation generally have not found 
statistically significant increases in 
colon or rectal cancer (Mettler and 
Upton, pages 178-181).

The average U. S. radiation dose is about 
0.36 rem per year of which cosmic 
radiation comprises about 8 percent 
(ATSDR, pages 9 and 11).

In light of the above, it was opined that it is unlikely that 
the veteran's cancer of the large intestine whether colon or 
rectal in origin can be attributed to exposure to ionizing 
radiation in service.

II.  Analysis

The veteran's service medical records are negative for rectal 
cancer or, for that matter, cancer of any sort.  Therefore, 
and because the veteran is shown not to have been diagnosed 
with cancer, adenocarcinoma of the rectum with metastatic 
adenocarcinoma to the lung, until the 1980's, approximately 4 
decades after service, the veteran's cancer was first 
manifested too remote in time from service to support a claim 
that it is related thereto on a direct or presumptive basis 
under the provisions of 38 C.F.R. § 3.303 and/or 38 C.F.R. 
§ 3.307.  The Board further observes that there is nothing in 
the veteran's post service treatment records to suggest that 
the veteran's cancer is in any way related to his period of 
active service.

Because the veteran is claiming his cancer to have been 
caused by in-service exposure to radiation, his appeal must 
also be adjudicated with consideration of the provisions of 
38 C.F.R. §§ 3.309 and 3.311.  This process is described in 
Hardin v. West, 11 Vet. App. 74, 77 (1998):

Service connection for a condition which 
is claimed to be attributable to ionizing 
radiation exposure during service may be 
established in one of three different 
ways.  Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom.  Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997).  First, 
there are 15 types of cancer which are 
presumably service connected.  
38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected 
provided that certain conditions 
specified in that regulation are met.  
Third, direct service connection can be 
established by "show[ing] that the 
disease or malady was incurred during or 
aggravated by service," a task which 
"includes the difficult burden of tracing 
causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Qualifications under the presumptive 
provisions of 38 U.S.C.A. § 1112(c) 
occurs when a veteran suffers from one of 
the 15 listed conditions, and establish 
participation in a "radiation risk 
activity" defined as:

(i) on site participation in a test 
involving the atmospheric detonation 
of a nuclear device.

(ii) the occupation of Hiroshima or 
Nagasaki, Japan, by the United 
States Forces during the period 
beginning on August 6, 1945, and 
ending on July 6, 1946.

(iii) internment as prisoner of war 
in Japan (or service on active duty 
in Japan immediately following such 
internment) during World War II 
which (was determined by the 
Secretary) resulted in an 
opportunity for exposure to ionizing 
radiation comparable to that of 
veterans described in clause (ii) of 
this subparagraph.

In this regard, the Board notes that while the veteran's 
cancer was variously diagnosed at one point as rectal versus 
colon cancer, with metastases to the right lung, these types 
of cancer are not currently to be found on the list of 
"diseases specific to radiation-exposed veterans."  38 C.F.R. 
§ 3.309(d)(2).  Rectal, colon and lung cancer, however, are 
considered to be potentially radiogenic diseases under 
38 C.F.R. § 3.311.  The DNA confirmed the veteran's presence 
in Nagasaki and his exposure to less than 1 rem of ionizing 
radiation.  Based on the ACMD's opinion that it was unlikely 
that the veteran's adenocarcinoma of the rectum could be 
attributed to this exposure to ionizing radiation in service, 
the Director of the Compensation and Pension Service has 
concluded that there is no reasonable possibility that the 
veteran's cancer was the result of his exposure to ionizing 
radiation.  Additional opinion obtained from the ACMD 
following a review of the opinions obtained from Drs. Singer 
and Bash and review of relevant medical treatises and studies 
resulted in a further conclusion by the ACMD that it is 
unlikely that the veteran's cancer could be attributable to 
exposure to ionizing radiation in service.

Resolution of the case rests on weighing the opposing 
opinions.  The veteran's representative argues that the 
opinions of Drs. Singer and Bash are more persuasive in this 
matter as they are based on a review of the veteran's claims 
folder, unequivocal, and are supported by medical literature 
as well as their considerable expertise.

The Board, however, notes that the opinions proffered by the 
office of the ACMD are equally unequivocal and founded on a 
complete review of the evidentiary record, the medical 
literature and professional expertise.  

Dr. Singer and Dr. Bash both point out that there is no 
family history of rectal cancer and that the development of 
the cancer was at an appropriate time after exposure.  
Dr. Bash further observes that the veteran's history is 
negative for other risk factors.  This reasoning, 
particularly Dr. Bash's, appears to primarily be a process of 
eliminating all other factors that might have contributed to 
the development of cancer and deducing that the etiology of 
the veteran's cancer, ergo, must be his exposure to ionizing 
radiation in service.  This apparent speculation is 
furthermore based on an assumption that the veteran's 
colon/rectum was "preferentially radiated from ingested 
material" resulting in a dose significantly larger than the 
annual cosmic dose to the average American.  In fact, while 
DNA has estimated that the veteran was exposed to a dose of 
ionizing radiation during service of less than 1 rem, this 
was both a worse case assumption and a cumulative dosage 
consisting of radiation received, externally and through 
inhalation, as well as through ingestion.

Even conceding for argument's sake that the veteran had a 
total .99 rem dose to the rectum, Dr. Otchin has noted that 
this is a relatively low dose, much lower than doses used for 
radiation therapy and much lower than the doses in the 
studies cited by Dr. Bash.  Dr. Singer refers to the 
veteran's history of "radiation therapy in 1945" which is 
not the case

Equally significant, in view of the importance both 
Dr. Singer and Dr. Bash have attached to the latency period 
between exposure to ionizing radiation and the development of 
the veteran's cancer in formulating their opinions, is the 
additional observation by Dr. Otchin that the onset of the 
veteran's cancer is also consistent with the fact that 
persons over the age of 60 are at highest risk for colorectal 
cancer.  The Board is persuaded that the latency period 
between assumed exposure and diagnosis does not rule out a 
causal connection, and does not make such a connection more 
likely.

Dr. Bash, furthermore, in formulating his opinion, has relied 
on studies involving radiation doses many times higher than 
in the veteran's case; thus the opinion is essentially 
theoretical in nature.  The opinions obtained by VA, on the 
other hand, are based on studies of the populations actually 
exposed to the radiation of the atomic explosions in Japan.  
The opinions of Dr. Singer and Dr. Bash are, in fact, 
contradicted by experience with these populations.

The opinions by the office of the ACMD are based on the 
premise that a statistically significant increase in the risk 
of rectal cancer occurs only after extremely high radiation 
doses, and provide a basis in the literature for that 
premise.  Given that a dose of less than 1 rem is shown by 
the evidence of record and uncontroverted by a higher dose 
estimate from a credible source, see 38 C.F.R. § 3.311(a)(3) 
(1999), the Board finds that these opinions are more 
persuasive.

The benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b) 
is not for application in this case as the evidence as 
discussed above for and against the claim is not in relative 
equipoise but instead preponderates against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990), Williams 
(Willie) v. Brown, 4 Vet. App. 270, 273-74 (1993), and 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In so deciding the Board observes that in determining whether 
evidence is equally balanced such as to entitle a veteran to 
the benefit of the doubt, equal weight is not accorded to 
each piece of material contained in the record; every item 
does not have the same probative value.  The Board's 
determination of what weight to attach to the evidentiary 
record is more qualitative than quantitative.  Here the Board 
finds that the opinions against the veteran's claim proffered 
by the ACMD are significantly more persuasive for the reasons 
indicated above.  Accordingly, the benefit appealed for must 
be denied.


ORDER

Service connection for rectal cancer is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

